Case 1:19-cr-00264-WJM Document 144 Filed 08/01/21 USDC Colorado Page 1 of 5




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

Criminal Case No.: 19-cr-00264-WJM

UNITED STATES OF AMERICA,

       Plaintiff,

v.

1. TIMOTHY SPIKES,
2. SYLVIA MONTOYA

       Defendants.


                    GOVERNMENT=S PROPOSED VOIR DIRE QUESTIONS


       The United States of America, by and through the undersigned Assistant United

States Attorneys, submits the following proposed voir dire questions for the jury trial set

to commence on August 16, 2021:

       1.      Could you please tell me where you are currently employed or where you

worked most recently? Where is your spouse/significant other employed now, or where

they worked most recently?

       2.      Tell us what hobbies you have?

       3.      What do you read? Newspapers or magazines?

       4.      What television shows do you enjoy watching?

       5.      Do any of you own a firearm, of any type?

                      i.        What type is it?

                      ii.       What purpose do you have it for? (Sport, protection,


                                                   1
Case 1:19-cr-00264-WJM Document 144 Filed 08/01/21 USDC Colorado Page 2 of 5




                 hunting)

      6.     Has anyone either personally or perhaps a family member or close friend

   had any incidents that involved a firearm?

      7.     There are laws that restrict the possession of certain firearms/ammunition

   by individuals. Does anyone here believe that it is wrong to restrict a person’s ability

   to possess certain types of firearms?

      8.     Have any of you been employed by, donated money to or volunteered with

   any organization involved in political lobbying activity related to firearms?

      9.     Do you have strong opinions about firearms or people who own or

   possess them? If so, what are those opinions? Will any of these opinions cause

   you to be unable to: (A) follow the law that the Court will provide you if selected as a

   member of the jury; and/or, (B) apply the law to the evidence that you will hear in this

   case?

      10.    Does anyone know someone who has been charged or convicted with

   distributing an illegal drug?

      11.    Does anyone disagree with the laws that prohibit the distribution of

   controlled substances? Does anyone believe that the possession of drugs, such as

   methamphetamine, cocaine, or fentanyl should be legalized? Do you think the

   government should be charging cases involving drug offenses? Why or why not?

      12.    Do you have strong opinions about the laws pertaining to illegal drugs in

   this country? Or the people who use illegal narcotics? Or those that distribute illegal

   narcotics? If so, what are those opinions? Will any of these opinions render you


                                             2
Case 1:19-cr-00264-WJM Document 144 Filed 08/01/21 USDC Colorado Page 3 of 5




   unable to: (A) follow the law that the Court will provide you if selected as a member

   of the jury; and/or, (B) apply the law to the evidence that you will hear in this case?

      13.    Does anyone believe they cannot be fair in this case to both the defendant

   and the government because narcotics were involved in this case?

      14.    This matter was investigated by members of the Bureau of Alcohol

   Tobacco Firearms and Explosives (ATF), the Denver Police Department (DPD) and

   Aurora Police Department (APD). Has anyone had any encounters with employees

   of any of these agencies?

      15.    How would you describe your attitudes and beliefs about men and women

   who have chosen law enforcement as their profession?

      16.    Have you or any members of your family ever had any experience with

   law enforcement or the courts that would cause you to be biased against them?

      17.    What about an experience with law enforcement that would cause you to

   be biased for them?

      18.    Do you agree that you should judge the testimony of law enforcement

   members in the same manner as any other witness? Is there anything about your

   background or beliefs that makes you think you will not be able to do this?

      19.    Have any prospective jurors, relatives, or close friends ever been the

   victim of a crime? If so, what was the crime? If you would prefer not to speak in

   open Court, this information can be handled privately. Would anything about that

   experience affect your ability to be fair and impartial in this case?

      20.    Have any prospective jurors, or relatives, or close friends ever been


                                             3
Case 1:19-cr-00264-WJM Document 144 Filed 08/01/21 USDC Colorado Page 4 of 5




   charged with a crime? If so, what was the crime? Was the case resolved in a trial

   or by plea of guilty? What sentence was imposed? Would that experience interfere

   with your ability to decide this case fairly and impartially?

      21.     Have you or any members of your family ever been engaged in a lawsuit

   against the United States government or a department of the United States

   government?

      22.     Have you are any members of your family filed a complaint, administrative

   or other, against the United States government or a department of the United States

   government?

      23.     Have you previously been called to jury service? Did you actually sit as a

   juror? Civil or criminal case? What jurisdiction? Were you able to reach a verdict?

   Did you serve as the foreperson?

      24.     Do you feel comfortable assessing the credibility of witnesses? What do

   you look to in your everyday life to assess the credibility of people you interact with?

      25.     Does any juror have any religious, moral, or philosophical reservations

   about sitting as a juror in a criminal case, or returning a verdict of guilty, if such is

   supported by the evidence?

      26.     This is a criminal trial. Your duty, as jurors, will be to determine whether

   or not the defendant is guilty of the crime charged in the indictment based on the

   evidence in the case. It is the judge’s duty to determine what punishment, if any,

   may be imposed in the event of a guilty verdict. Would you be able to assess the

   evidence in this case and render a verdict without consideration as to the type of

   sentence or punishment which ultimately may be imposed as result of your verdict?

                                               4
Case 1:19-cr-00264-WJM Document 144 Filed 08/01/21 USDC Colorado Page 5 of 5




      27.    Do any of you watch police/criminal investigative shows, e.g., “CSI” (Crime

   Scene Investigation) or “NCIS” (Naval Criminal Investigative Service)? What is it

   about these shows that you like?

      28.    Do you believe these shows accurately portray criminal investigations in

   the real world? Do you expect this jury trial to look like one of those shows?



RESPECTFULLY SUBMITTED:

                                         MATTHEW T. KIRSCH
                                         ACTING UNITED STATES ATTORNEY
                                         DISTRICT OF COLORADO


                                  BY:    s/Celeste Rangel
                                         Celeste Rangel
                                         Assistant United States Attorney
                                         United States Attorney=s Office
                                         1801 California Street, Suite 1600
                                         Denver, CO 80202
                                         Telephone (303) 454-0100
                                         Fax (303) 454-0409
                                         Celeste.rangel@usdoj.gov
                                         Attorney for the government




                             CERTIFICATE OF SERVICE


      I hereby certify that on August 1, 2021, I electronically filed Government’s
Proposed Voir Dire Questions with the Clerk of the Court using the CM/ECF system
which will send notification of such filing to the parties on record.

                                         s/Celeste Rangel
                                         CELESTE RANGEL
                                         Assistant United States Attorney


                                            5
